DETAILED ACTION
This action is in response to the after final amendment filed on 12/31/2020. Claims 1-20 are pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney James Barta (47,409) on 1/28/2021.

Please amend claim 15 of the entered 12/31/2020 claims as shown below:

Claim 15. (Currently Amended) One or more non-transitory computer storage media having computer-executable instructions that, upon execution by a processor, cause the processor to at least perform operations comprising: 
loading at least a portion of an on-disk complete reference count map from a persistent medium to an in-memory partial reference count map of a host computing 
updating the in-memory partial reference count map upon execution of functions on the host computing device, the execution of the functions resulting in performance of input/output (I/O) operations on the persistent medium that change the in-memory partial reference count map; 
performing a checkpoint operation that flushes the in-memory partial reference count map to the persistent medium to create a summary of an on-disk log of operations, the summary of the on-disk log of operations representing a description of the I/O operations applied to the in-memory partial reference count map, wherein the description of the I/O operations does not include a copy of actual operations applied to the in-memory partial reference count map or a copy of changed data corresponding to the in-memory partial reference count map having the actual operations applied thereto, and the checkpoint operation further 
upon a crash of the host computing device during applying the changes in the on- disk log of operations to the on-disk complete reference count map: 
after the host computing device recovers, applying each of the operations from the on-disk log of operations to the on-disk complete reference count map such that the on-disk complete reference count map reflects the updated in- memory partial reference count map.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“… load at least a portion of an on-disk complete reference count map from a persistent medium to an in-memory partial reference count map of a host computing device, the in-memory partial reference count map identifying data blocks that are allocated on the persistent medium; update the in-memory partial reference count map upon execution of functions on the host computing device, the execution of the functions resulting in performance of input/output (I/O) operations on the persistent medium that change the in-memory partial reference count map; perform a checkpoint operation that flushes the in-memory partial reference count map to the persistent medium to create a summary of an on-disk log of operations, the summary of the on-disk log of operations representing a description of the I/O operations applied to the in-memory partial reference count map, wherein the description of the I/O operations does not include a copy of actual operations applied to the in-memory partial reference count map or a copy of changed data corresponding to the in-memory partial reference count map having the actual operations applied thereto, and the checkpoint operation further comprising applying the on-disk log of operations to the on-disk complete reference count map; and2/11D861 upon a crash of the host computing device during applying the changes in the on-disk log of operations to the on-disk complete reference count map: after the host computing device recovers, apply each of the operations from the on-disk log of operations to the on-disk complete reference count map such that the on-disk complete reference count map reflects the updated in-memory partial reference count map”, in conjunction with the other limitations of the independent claim, wherein an in-memory partial reference count map identifies data blocks allocated on a persistent medium, the in-memory reference count is updated upon I/O operations performed on the persistent medium, wherein a checkpoint operation flushes information from the in-memory reference count map to the medium to create an on-disk log of operations, the on-disk log of operations representing a description of the I/O operations applied to the in-memory reference count, wherein the description of the I/O operations does not include a copy of the actual operations applied to the in-memory reference count map or a copy of the changed data corresponding to the in-memory partial reference count map having the actual operation applied thereto and wherein upon a crash applying the operations from the on-disk log of operations to the on-disk complete reference count map, is not disclosed by the prior art of record. 
The closest prior art of record is Factor. Factor discloses generating an on-disk log reflecting operations that have been applied to the system and flushing the log to a journal. The journal entries are applied to the disk upon a failure in the system. However, Factor does not disclose that the on-disk log does not include a copy of the actual operations applied to the in-memory reference count map or a copy of the changed data corresponding to the in-memory partial reference count map having the actual operation applied thereto. Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 2-7 are allowable at least by the virtues of their dependencies from independent claim 1.
8,“… loading at least a portion of an on-disk complete reference count map from a persistent medium to an in-memory partial reference count map of a host computing device, the in-memory partial reference count map identifying data blocks that are allocated on the persistent medium; updating the in-memory partial reference count map upon execution of functions on the host computing device, the execution of the functions resulting in performance of input/output (I/O) operations on the persistent medium that change the in-memory partial reference count map; performing a checkpoint operation that flushes the in-memory partial reference count map to the persistent medium to create a summary of an on-disk log of operations, the summary of the on-disk log of operations representing a description of the I/O operations applied to the in-memory partial reference count map, wherein the description of the I/O operations does not include a copy of actual operations applied to the in-memory partial reference count map or a copy of changed data corresponding to the in-memory partial reference count map having the actual operations applied thereto, and the checkpoint operation further comprising applying the on-disk log of operations to the on-disk complete reference count map; and upon a crash of the host computing device during applying the changes in the on- disk log of operations to the on-disk complete reference count map: after the host computing device recovers, applying each of the operations from the on-disk log of operations to the on-disk complete reference count map 4/11D861 such that the on-disk complete reference count map reflects the updated in- memory partial reference count map.”, in conjunction with the other limitations of the independent claim, wherein an in-memory partial reference count map identifies data blocks allocated on a persistent medium, the in-memory reference count is updated 
The closest prior art of record is Factor. Factor discloses generating an on-disk log reflecting operations that have been applied to the system and flushing the log to a journal. The journal entries are applied to the disk upon a failure in the system. However, Factor does not disclose that the on-disk log does not include a copy of the actual operations applied to the in-memory reference count map or a copy of the changed data corresponding to the in-memory partial reference count map having the actual operation applied thereto.  Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 9-14 are allowable at least by the virtues of their dependencies from independent claim 8.
With respect to independent claim 15,“… loading at least a portion of an on-disk complete reference count map from a persistent medium to an in-memory partial reference count map of a host computing device, the in-memory partial reference count map identifying data blocks that are allocated on the persistent medium; updating the in-memory partial reference count map upon execution of functions on the host computing device, the execution of the functions resulting in performance of input/output (I/O) operations on the persistent medium that change the in-memory partial reference count map; performing a checkpoint operation that flushes the in-memory partial reference count map to the persistent medium to create a summary of an on-disk log of operations, the summary of the on-disk log of operations representing a description of the I/O operations applied to the in-memory partial reference count map, wherein the description of the I/O operations does not include a copy of actual operations applied to the in-memory partial reference count map or a copy of changed data corresponding to the in-memory partial reference count map having the actual operations applied thereto, and the checkpoint operation further comprises applying the on-disk log of operations to the on-disk complete reference count map; and upon a crash of the host computing device during applying the changes in the on- disk log of operations to the on-disk complete reference count map: after the host computing device recovers, applying each of the operations from the on-disk log of operations to the on-disk complete reference count map such that the on-disk complete reference count map reflects the updated in-memory partial reference count map”, in conjunction with the other limitations of the independent claim, wherein an in-memory partial reference count map identifies data blocks allocated on a persistent medium, the in-memory reference count is updated upon I/O operations performed on the persistent medium, wherein a checkpoint operation flushes information from the in-memory reference count map to the medium to create an on-disk log of operations, the on-disk log of operations representing a 
The closest prior art of record is Factor. Factor discloses generating an on-disk log reflecting operations that have been applied to the system and flushing the log to a journal. The journal entries are applied to the disk upon a failure in the system. However, Factor does not disclose that the on-disk log does not include a copy of the actual operations applied to the in-memory reference count map or a copy of the changed data corresponding to the in-memory partial reference count map having the actual operation applied thereto. Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 16-20 are allowable at least by the virtues of their dependencies from independent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183